

117 S277 IS: Public Water Supply Invasive Species Compliance Act of 2021
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 277IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Cruz (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo exempt from the Lacey Act and the Lacey Act Amendments of 1981 certain water transfers between any of the States of Texas, Arkansas, and Louisiana, and for other purposes.1.Short titleThis Act may be cited as the Public Water Supply Invasive Species Compliance Act of 2021.2.Exemption of certain water transfers from the Lacey Act and the Lacey Act Amendments of 1981(a)DefinitionsIn this section:(1)Covered water transferThe term covered water transfer means a transfer of water containing a prohibited species between public water supplies located on, along, or across the State boundaries between any of the States of Texas, Arkansas, and Louisiana.(2)Prohibited speciesThe term prohibited species means any species—(A)the shipment of which is otherwise prohibited by section 42 of title 18, United States Code (commonly known as the Lacey Act); or(B)the transfer of which is otherwise prohibited by the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.).(3)Public water supplyThe term public water supply means any body of water, including any river, lake, or stream, the water of which is available or made available to the public.(b)ExemptionSection 42 of title 18, United States Code (commonly known as the Lacey Act), and the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.) shall not apply with respect to any covered water transfer, if—(1)(A)all prohibited species in the water transferred are located in both of the public water supplies between which the water is transferred;(B)the water is transferred directly between those public water supplies; and(C)the water is subject to effective mitigation measures that are reviewed and approved by the appropriate State agency of the State to which the water is being transferred, including—(i)chemically treating the water for suspected or known prohibited species;(ii)limiting transfers to certain times;(iii)withdrawing water only from certain depths;(iv)filtration;(v)enhanced monitoring; and(vi)other mitigation measures; or(2)the water is transferred in a closed conveyance system directly to treatment facilities where all prohibited species contained in the water transferred will be extirpated.(c)Notification(1)In generalBefore the first covered water transfer described in subsection (b)(1) occurs in a calendar year and subject to paragraph (2), the controlling authority of the public water supply from which the water is to be transferred (referred to in this subsection as the donor public water supply) shall submit to the controlling authority of the public water supply to which the water is to be transferred (referred to in this subsection as the recipient public water supply) a written notification that includes—(A)the expected dates of the covered water transfer;(B)the volume of water to be transferred, which may include a range of possible volumes of water that may be transferred;(C)a list of known prohibited species that are contained in the donor public water supply;(D)a certification that the known prohibited species described in subparagraph (C) are present in both the donor public water supply and the recipient public water supply; and(E)a notice of other known species present in the donor public water supply that may be of concern to the controlling authority of the recipient public water supply, including species that are not prohibited by the laws referred to in subsection (b).(2)Additional notificationIn addition to the notification required under paragraph (1), the controlling authority of the donor public water supply shall provide to the controlling authority of the recipient public water supply a notification described in that paragraph if the controlling authority of the donor public water supply discovers a new prohibited species in the donor public water supply.(d)Costs of mitigation measuresThe costs of the mitigation measures described in subparagraph (C) of subsection (b)(1) for water subject to a covered water transfer described in that subsection shall be borne by the entity that sells the water for financial gain.